Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 1 of 13 PAGEID #: 559




                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 M.A., AN INDIVIDUAL,                          CASE NO.: 2:19-cv-00849

                        Plaintiff,             JUDGE: Algenon L. Marbley

 v.                                            MAGISTRATE: Elizabeth Preston Deavers

 WYNDHAM HOTELS AND RESORTS, INC., ET
 AL.                                           MOTION TO INTERVENE

                        Defendants.

       Proposed Intervening Plaintiffs, Nationwide Property & Casualty Insurance Company

(“Nationwide P&C”) and Nationwide Mutual Fire Insurance Company (“Nationwide Fire”),

collectively “Nationwide,” move under Fed.R.Civ.P. 24, for leave of court to intervene in this

matter for the purpose of asserting a claim for declaratory judgment against Plaintiff M.A., an

individual, and Defendants Columbus Hospitality LLC, dba, “Crowne Plaza Columbus -

Downtown, an IHG Hotel” (“Columbus”) and Inter-Continental Hotels Corporation (“IHC”).

       The reasons in support of this motion are set forth in the attached memorandum. A copy

of Nationwide’s proposed intervening complaint is appended hereto as required by rule.

                                            CAVITCH, FAMILO & DURKIN CO., L.P.A.

                                            /s/ Gregory E. O’Brien
                                            Gregory E. O’Brien (0037073)
                                            Twentieth Floor
                                            1300 East Ninth Street
                                            Cleveland, Ohio 44114
                                            Telephone      (216) 621-7860
                                            Facsimile      (216) 621-3415
                                            Email          gobrien@cavitch.com
                                            Attorney for Proposed Intervenor-Plaintiff
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 2 of 13 PAGEID #: 560




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing MOTION TO INTERVENE was filed electronically on the

6th day of June 2019, and that copies were served via the Court’s electronic filing system on all

parties and/or counsel of record:

 Steven Charles Babin, Jr.                         Anil A. Mujumdar
 1320 Dublin Road, #100                            2332 2nd Avenue North
 Columbus, OH 43215                                Birmingham, AL 35203
 steven.babin@babinlaws.com                        anil@zarzaur.com
 Attorney for Plaintiff                            Attorney for Plaintiff

 Gregory M. Zarzaur                                Kimberly Lambert Adams
 2332 2nd Avenue North                             316 S Baylen Street, Suite 600
 Birmingham, AL 35203                              PO Box 12308
 gregory@zarzaur.com                               Pensacola, FL 32502
 Attorney for Plaintiff                            kadams@levinlaw.com
                                                   Attorney for Plaintiff

 Bruce A. Curry
 Trent M. Thacker
 30 Northwoods Boulevard, Suite 300
 Columbus, OH 43235
 bcurry@crmlaws.com
 tthacker@crmlaws.com
 Attorneys for Intervening Plaintiff
 American Family Mutual Insurance Company

 Michael R. Reed                                   David S. Sager
 65 E. State Street, Suite 1400                    51 John F. Kennedy Pkwy, Suite 120
 Columbus, OH 43215                                Short Hills, NJ 07078
 mreed@hahnlaw.com                                 david.sager@dlapiper.com
 Attorney for Defendant,                           Attorney for Defendant,
 Wyndham Hotels & Resorts, Inc.                    Wyndham Hotels & Resorts, Inc.

 Judd R. Uhl                                       Allyson A. Terrell
 909 Wright’s Summit Parkway, Suite 230            65 E. State Street, Suite 1100
 Ft. Wright, KY 41011                              Columbus, OH 43215
 judd.uhl@lewisbrisbois.com                        aterrell@ulmer.com
 Attorney for Defendant,                           Attorney for Defendant,
 Inter-Continental Hotels Corp.                    Choice Hotels International, Inc.




                                               2
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 3 of 13 PAGEID #: 561




 Jennifer Snyder Heis                      Sara M. Turner
 600 Vine Street, Suite 2800               Wells Fargo Tower
 Cincinnati, OH 45202                      420 20th Street North, Suite 1400
 jheis@ulmer.com                           Birmingham, AL 35203
 Attorney for Defendant,                   smturner@bakerdonelson.com
 Choice Hotels International, Inc.         Attorney for Defendant,
                                           Choice Hotels International, Inc.

 Douglas Paul Holthus                      Joseph L. Piccin
 Chenee M. Castruita                       3010 Hayden Road
 175 S. Third St., Suite 1000              Columbus, OH 43235
 Columbus, OH 43215                        JLP@joepiccin.com
 dholthus@mrrlaw.com                       Attorney for Defendant,
 cmcastruita@gmail.com                     First Hotel Management, LLC
 Attorneys for Defendant,
 S&S Airport Motel, LLC

 Steven D. Strang
 1501 Euclid Avenue, 6th Floor
 Cleveland, OH 44115
 sstrang@gallaghersharp.com
 Attorney for Defendant,
 First Hotel Management, LLC

 Mathew A. Parker                          Jessica A. Barwell
 Samuel Neal Lillard                       Gregory Paul Barwell
 250 West Street, Suite 400                Jud R Mauger
 Columbus, OH 43215                        100 East Broad Street, Suite 2350
 mparker@fisherphillips.com                Columbus, OH 43215
 slillard@fisherphillips.com               jbarwell@columbushospitality.com
 Attorneys for Defendant                   gbarwell@wesplaw.com
 Krrish Lodging, LLC                       jmauger@wesplaw.com
                                           Attorneys for Defendant,
                                           Columbus Hospitality, LLC
 Quintin Franc Lindsmith                   John Frederick Stock
 100 South Third Street                    41 South High Street, 26th Floor
 Columbus, OH 43215                        Columbus, OH 43215
 qlindsmith@bricker.com                    jstock@beneschlaw.com
 Attorney for Defendant,                   Attorney for Defendant,
 Columbus Hospitality, LLC                 TJM Columbus, LLC




                                       3
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 4 of 13 PAGEID #: 562




 Joshua James Fravel
 522 N. State Street
 Westerville, OH 43082
 josh.f@griffithlaw.org
 Attorney for Defendant,
 Buckeye Hospitality, Inc.


                                           /s/ Gregory E. O’Brien
                                           Gregory E. O’Brien
                                           Attorney for Proposed Intervenor-Plaintiff




                                       4
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 5 of 13 PAGEID #: 563




                                         MEMORANDUM

I.     INTRODUCTION

       Nationwide seeks to intervene in this lawsuit (the “Suit”) for the purpose of seeking

declaratory judgment on its purported duty to defend and indemnify Columbus and IHC under an

insurance policy issued to Columbus (the “Policy”) covering the Crowne Plaza Columbus -

Downtown hotel (the “Property”).

       This Suit was filed by a presently unnamed individual who claims to have been the victim

of human sex trafficking between spring 2014 and August 2015. Plaintiff has named as Defendants

in the Suit three international hotel corporations as well as multiple entities that own and/or operate

their franchised hotel brands in the Columbus, Ohio area. Plaintiff claims that Columbus and IHC

were involved in trafficking activities allegedly carried out at the Property.

       The Defendants first notified Nationwide of the facts underlying the Suit shortly after being

served with the complaint. Nationwide is defending Columbus in the Suit under the Policy, subject

to a reservation of rights. IHC claims either that it is an “additional insured” under the Policy, or

that it is entitled to a defense and/or indemnity under the Policy pursuant to contracts between

Columbus and entities related to IHC. In either event, IHC has tendered its defense to Nationwide,

but Nationwide has rejected the tender.

II.    STATEMENT OF FACTS

       The Plaintiff claims to be a “survivor of sex trafficking” within the meaning of 18 U.S.C.

§ 1591, the Trafficking Victims Protection Act (“TVPA”), and that she is entitled to bring a civil

action for damages under 18 U.S.C. § 1595 of the TVPA.

       Plaintiff claims that the Defendants:

                    Knowingly benefited from participating in a “venture which they knew was
                     engaged in illegal sex trafficking in violation of the TVPA”;


                                                  5
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 6 of 13 PAGEID #: 564




                     Engaged in “acts and omissions that were intended to support, facilitate,
                      harbor, and otherwise further the trafficker's sale and victimization of the
                      Plaintiff for commercial sexual exploitation”;

                     Knew that their repeated failures to address the known risks of human
                      trafficking on their properties would increase the overall volume of illegal
                      commercial sexual exploitation and victimization at their hotels;

                     Knowingly benefited from facilitating the trafficking of persons on the hotel
                      properties;

                     Knowingly benefited financially from the presence of traffickers at their hotel
                      properties;

                     Consistently rented rooms to traffickers who repeatedly sold the Plaintiff for
                      sex at Defendants’ hotel properties;

                     Participated in the trafficking venture with “willful blindness” (collectively
                      with other, similar allegations, the “Claims”).

        Plaintiff claims to have suffered substantial physical and psychological injuries and other

damages as a result of the trafficking activities to which she claims to have been subjected. She

seeks to recover unspecified compensatory and punitive damages as well as attorneys’ fees,

interest, and other relief.

        Nationwide issued commercial general liability (“CGL”) and commercial umbrella

(“Umbrella”) Policies to Columbus for successive one year policy terms covering the period of

time during which Plaintiff claims she was subjected to the trafficking activities. Each CGL Policy

provided commercial general liability coverage with an each occurrence limit of $1,000,000,

subject to a general aggregate limit of $2,000,000, and each Umbrella Policy provided an

additional $9,000,000 in coverage.

        The coverage provided in both Policies is subject to a variety of terms, conditions,

exclusions and definitions. For the reasons alleged in its proposed intervening complaint, those



                                                  6
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 7 of 13 PAGEID #: 565




terms, conditions, exclusions and definitions determine the extent to which coverage, if any, is

owed under the Policy to Columbus (or IHC). To the extent that any issue of fact must be resolved

before the parties’ rights under the Policy can be determined, the same fact issues will likely be

litigated in the Suit.

        For the following reasons, Nationwide requests that the Court permit it to intervene in the

Suit as for the purpose of bringing a complaint/cross-complaint for declaratory judgment against

Plaintiff, Columbus and IHC and to obtain a declaration of their respective rights and/or to

participate in discovery, motion practice and trial, including posing interrogatories to the jury.

III.    LAW AND ARGUMENT

        A.      Intervention of Right

        Fed.R.Civ.P. 24(a) outlines the procedure for intervention as a matter of right and provides:

                (a)      Intervention of Right. On timely motion, the court must
                         permit anyone to intervene who:

                         (1)    is given an unconditional right to intervene by a
                                federal statute; or

                         (2)    claims an interest relating to the property or
                                transaction that is the subject of the action, and is so
                                situated that disposing of the action may as a
                                practical matter impair or impede the movant's
                                ability to protect its interest, unless existing parties
                                adequately represent that interest.

        To intervene of right under this rule, the moving party must show that (1) it timely sought

intervention, (2) it has a substantial legal interest in the case, (3) its ability to protect its interests

will be impaired without intervention, and (4) the existing parties do not adequately represent its

interests. Blount–Hill v. Zelman, 636 F.3d 278, 283 (6th Cir.2011). Failure to satisfy any one of

the elements will defeat intervention under the Rule. Id.




                                                    7
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 8 of 13 PAGEID #: 566




       Here, Nationwide satisfies all four elements and should be permitted to intervene as a

matter of right.

                                            Timeliness

       Federal Courts consider five factors in determining whether a proposed intervenor has

timely applied to intervene: (1) the point to which the suit has progressed; (2) the purpose for

which intervention is sought; (3) the length of time preceding the application during which the

proposed intervenors knew or should have known of their interest in the case; (4) the prejudice to

the original parties due to the proposed intervenors' failure to promptly intervene after they knew

or reasonably should have known of their interest in the case; and (5) the existence of unusual

circumstances militating against or in favor of intervention.

       Here, all of the timelines factors militate in favor of intervention:

       (1)     The suit before the Court here is still in the initial stages. It was filed in
               March 2019, less than 90 days ago. Most of the Defendants have not yet
               answered.

       (2)     Nationwide’s purpose in seeking to intervene is to obtain a declaration of
               the parties’ rights under the insurance policy and/or to participate in the
               development of the factual record.

       (3)     Nationwide received first notice of the underlying Suit on March 27, 2019-
               --about two months ago. During that time the suit was assigned to an
               adjuster who did initial factual investigation/verification, and who then
               subsequently retained outside counsel to opine on whether the Policy
               covered the claim and the insurer’s options for preserving its rights under
               the Policy.

       (4)     Nationwide is promptly seeking intervention. The original parties will not
               be prejudiced by Nationwide’s intervention if the motion is granted.

       (5)     There are no unusual circumstances. The Suit presents a claim that appears
               to be outside the coverage afforded by the Policy but for which the
               insured(s) demand(s) defense and indemnification. A declaratory judgment
               is the appropriate remedy. Because the underlying Suit has only recently
               been filed, it makes sense and will save time and money to combine these
               two related proceedings in a single legal action.



                                                  8
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 9 of 13 PAGEID #: 567




       For all these reasons, Nationwide’s motion to intervene is timely, and the timeliness

element should be deemed satisfied by the Court.

                                    Substantial Legal Interest

       Next, Nationwide must establish that it has a “substantial legal interest” in the case. Blount–

Hill at 283. The Sixth Circuit has interpreted this requirement broadly, with close cases to be

resolved in favor of recognizing an interest under Fed.R.Civ.P. 24(a). See, Michigan State AFL–

CIO v. Miller, 103 F.3d 1240, 1247 (6th Cir.1997). Further, no specific legal or other equitable

interest is required to support intervention. Gutter v. Bollinger, 188 F.3d 394, 398 (6th Cir.1999).

188 F.3d at 399. A close case calls for intervention. Id.

       In analogous factual situations, both the Southern District and Northern District of Ohio

have held that a state court plaintiff has a sufficient interest under Fed.R.Civ.P. 24(a)(2) to

intervene in an insurance company’s federal declaratory judgment action against its insured.

Indiana Insurance Company v. Midwest Maintenance, 2000 WL 987829 (S.D. Ohio January 7,

2000); St. Paul Fire & Marine Insurance Co. v. Summit–Warren Industries Co., 143 F.R.D. 129,

133–35 (N.D. Ohio 1992).

       Likewise, in McWhorter v Elsea, 2006 WL 3526405 (SD Ohio, 2006) the District Court

concluded that an insurer seeking intervention in a claimant’s lawsuit against its policyholder had

satisfied the substantial legal interest requirement by demonstrating that it could be responsible for

indemnifying the defendants (although it ultimately denied intervention on timeliness, which is

not an issue here). Other Ohio District Court cases have granted intervention in cases with facts

similar to this one, albeit sans any dissertation on their reasoning. See, e.g., Kaylor v Radde 2005

WL 54927 (N.D. Ohio 2005); Marten v Brown, 2007 WL 315770 (N.D. Ohio 2007).




                                                  9
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 10 of 13 PAGEID #: 568




       Nationwide is similarly situated to the insurer in McWhorter, save only that it has timely

advanced its motion. If the Plaintiff is successful in her claims against Columbus, Nationwide

could be liable under the Policy. If IHC is found liable to the Plaintiff, it too may claim indemnity

under the Policy. The Ohio Supreme Court has admonished insurers in similar positions to seek

intervention in order to determine their rights under their policies, as well as to participate in

discovery and trial, so as to avoid being collaterally estopped from attempting to relitigate fact

issues decided in the case between the claimant and the insured. See, Howell v Richardson, 45

Ohio St.3d 365 (1989) (insurer seeking declaration of non-coverage must “seize the opportunity

to intervene” or forever waive its claims against the insured).

       Given that the Sixth Circuit has interpreted the substantial legal interest requirement

broadly and held that “close cases are to be resolved in favor of recognizing an interest,” the Court

here should recognize Nationwide’s substantial legal interest in the case between the unnamed

Plaintiff and the Defendants who assert rights under the Policy. The Court should find Nationwide

has satisfied the second requirement of the Blount–Hill test.

                                        Ability to Protect

       The third showing a potential intervenor must make under Fed.R.Civ.P. 24(a) is that its

ability to protect its interests will be impaired without intervention. The movant's burden on this

element is “minimal”: “a would-be intervenor must show only that impairment of its substantial

legal interest is possible if intervention is denied.” Michigan State AFL–CIO v. Miller, 103 F.3d

1240, 1247, at 1247 (6th Cir.1997).

       The citation to Howell v Richardson in the previous section illustrates Nationwide’s

inability to protect its interest absent intervention. Without intervention, Nationwide faces




                                                 10
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 11 of 13 PAGEID #: 569




collateral estoppel on issues of fact decided in this case in the event of a supplemental proceeding

to collect a judgment against the insured(s) under the Policy.

        Additionally, Nationwide has expense interests that will be unprotected without

intervention. For example, depositions taken in the Suit may have to be reconvened in another

forum if all claims and interests are not consolidated here and now. Likewise, it is possible that

written discovery may also be duplicated if Nationwide is required to proceed in a separate state

court proceeding to determine its rights under the Policy. This unnecessary incursion of costs by

all litigants, including Nationwide, can be avoided by permitting intervention now.

        Again, given the “minimal burden” that Nationwide carries in showing that it will not be

able to protect its interests, the Court should find that this element of the Blount–Hill is met as

well.

                                     Adequate Representation

        The party seeking to intervene satisfies the final requirement for intervention of right when

it can show that representation of its interests may be inadequate. Blount–Hill, 636 F.3d at 485

(emphasis added).

        This element is easily met. No other party to the Suit has an interest in the outcome of the

case remotely similar to Nationwide’s. While Nationwide, Columbus and IHC may be nominally

aligned in that all will benefit to the extent that Plaintiff is denied a recovery or to the extent that

any recovery is minimized, no other litigant shares Nationwide’s interest in determining which if

any of her claims are actually covered under the Policy and ensuring that an adequate record is

compiled that will permit the Court to determine the coverage issues as a matter of law.

        Some of Plaintiff’s claims, such as e.g., her demand for punitive/exemplary damages, are

clearly not covered. But other of her claims, for example her claims that the Defendants acted




                                                  11
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 12 of 13 PAGEID #: 570




intentionally, or that they “knowingly benefited” from the illegal trafficking activities, or that they

acted with “willful blindness,” may require factual development (e.g., determining which specific

Defendants engaged in which specific activities and what specific dates; what knowledge or

information each had; when trafficking activities were alleged to have been conducted at the

Property (as opposed other hotels), and other similar issues). In this context, both the Plaintiff and

Columbus and/or IHC will be motivated to characterize any such potential damage in a light that

will maximize the potential for coverage. No other litigant shares Nationwide’s interest in properly

characterizing any non-covered or excluded conduct or damage as such.

       To the extent that this interest is unrepresented, Plaintiff, Columbus and IHC will benefit

and Nationwide will be correspondingly harmed. Nationwide’s interest in obtaining a declaration

classifying non-covered and/or excluded Claims and damages as such will be thwarted if it is not

permitted to intervene. No other party has a similar interest.

       Nationwide has satisfied all four elements of the Blount-Hill test. Nationwide’s motion to

intervene of right in the suit between Plaintiff and Defendants Columbus and IHC for the purpose

of filing a complaint for declaratory judgment should be granted.

       B.      Permissive Intervention

       Fed.R.Civ.P. 24(b) outlines the procedure for permissive intervention and provides in

pertinent part: “On timely motion, the court may permit anyone to intervene who… has a claim or

defense that shares with the main action a common question of law or fact.”

       Like intervention as a matter of right under Rule 24(a), intervention under Rule 24(b)

similarly requires that the motion be made “timely.” For the reasons previously analyzed and

discussed in the foregoing section of this memorandum, Nationwide satisfies this requirement

here. The case has only been pending for a few months. The motion is clearly timely.




                                                  12
Case: 2:19-cv-00849-ALM-EPD Doc #: 65 Filed: 06/06/19 Page: 13 of 13 PAGEID #: 571




       Nationwide just as clearly satisfies the second requirement for intervention under

Fed.R.Civ.P. 24(b): a common issue of fact or law. Are any of the Defendants (and specifically

Columbus and/or IHC) liable to the Plaintiff under the TVPA? Did the Defendants act negligently,

recklessly, or intentionally? To what relief, if any, is Plaintiff entitled? Compensatory damages?

Punitive damages? Attorneys’ fees? Both Plaintiff’s underlying claims and Nationwide’s request

for a declaration of its and its insured’s rights under the Policy hinge on the answers to these

common questions.

       For all these reasons, the Court should conclude that Nationwide has alternatively satisfied

the requirements for permissive intervention and grant the motion.

IV.    CONCLUSION

       For the reasons set forth in the foregoing pages, Nationwide respectfully requests the Court

to grant its motion for leave of court to intervene in this matter for the purpose of asserting a claim

for declaratory judgment against all other parties.

                                               Respectfully submitted,

                                               CAVITCH, FAMILO & DURKIN CO., L.P.A.

                                               /s/ Gregory E. O’Brien
                                               Gregory E. O’Brien (0037073)
                                               Twentieth Floor
                                               1300 East Ninth Street
                                               Cleveland, Ohio 44114
                                               Telephone      (216) 621-7860
                                               Facsimile      (216) 621-3415
                                               Email          gobrien@cavitch.com
                                               Attorney for Proposed Intervenor-Plaintiff




                                                  13
